Exhibit 10.1

October 23, 2007

Confidential

Mr. Joseph F. Dana

President and

Chief Executive Officer

Propex Inc.

6025 Lee Highway

Chattanooga, TN 37421

Dear Mr. Dana:

This letter agreement (this “Agreement”) confirms the terms under which Propex
Inc. and each of its direct and indirect subsidiaries, and any entity formed by,
or at the direction of, Propex Inc. (collectively, the “Company”) has engaged
Houlihan Lokey Howard & Zukin Capital, Inc. (“Houlihan Lokey”), effective as of
the date indicated above (the “Effective Date”), as its exclusive financial
advisor to provide financial advisory services in connection with one or more
financing transactions for the Company and with respect to such other financial
matters as to which the Company and Houlihan Lokey may agree in writing during
the term of this engagement.

1. Services. In connection with a potential Transaction (as defined below),
Houlihan Lokey will assist and advise the Company with the analysis, evaluation,
pursuit and effectuation of a Transaction. Houlihan Lokey’s services will
consist of, if appropriate and if requested by the Company, (i) assisting the
Company in the development, preparation and distribution of selected
information, documents and other materials, including financial projections,
business plan presentations, and scenario-driven financial models, in an effort
to create interest in and to consummate any Transaction; (ii) soliciting and
evaluating indications of interest and proposals regarding any Transaction from
current and/or potential lenders (collectively, “Investors”); (iii) assisting
the Company with the development, structuring, negotiation and implementation of
any Transaction, including, among other things, assisting the Company with due
diligence investigations and participating as a representative of the Company in
negotiations with creditors, their advisors, and other parties involved in any
Transaction; (iv) advising and attending meetings of the Company’s Board of
Directors, creditor groups, official constituencies and other interested
parties, as the Company determines to be necessary or desirable; and
(vii) providing such other financial advisory services as may be agreed upon by
Houlihan Lokey and the Company.

2. Exclusive Agency. The Company agrees that none of it, its controlling equity
holders or other affiliates, or its management will proactively initiate
discussions regarding a Transaction on a consistent basis during the term of
this Agreement, except with prior consultation with Houlihan Lokey provided,
however, that nothing herein is intended to limit the Company’s conversations
with its agent under the Credit Agreement in the ordinary course of business or
any other selective discussions with financing parties, but the Company agrees
that it will use reasonable efforts to coordinate these discussions with
Houlihan Lokey and include Houlihan Lokey as appropriate. In the event the
Company, its controlling



--------------------------------------------------------------------------------

equity holders or other affiliates, or its management receives any inquiry
regarding a Transaction from any party, the Company shall inform Houlihan Lokey
of such inquiry so that Houlihan Lokey can assist the Company in evaluating such
party and its interest in a Transaction and in any resulting negotiations.

3. Fees. In consideration of Houlihan Lokey’s acceptance of this engagement and
performance of services pursuant to this Agreement, the Company shall pay the
following:

 

  (i) Initial Fee: In addition to the other fees provided for herein, upon the
execution of this Agreement, the Company shall pay Houlihan Lokey a
nonrefundable cash fee of $150,000, which shall be earned upon Houlihan Lokey’s
receipt thereof in consideration of Houlihan Lokey accepting this engagement
(“Initial Fee”);

 

  (ii) Monthly Fees: In addition to the other fees provided for herein, upon the
first monthly anniversary of the Effective Date, and on every monthly
anniversary of the Effective Date during the term of this Agreement through to,
and including, the third monthly anniversary of the Effective Date, the Company
shall become obligated to pay Houlihan Lokey, without notice or invoice, a
nonrefundable cash fee of $150,000, payable in arrears 30 days after such time,
and, on every monthly anniversary thereafter (beginning with the fourth monthly
anniversary of the Effective Date), a nonrefundable cash fee of $125,000
(“Monthly Fee”). Each Monthly Fee shall be earned upon Houlihan Lokey’s receipt
thereof in consideration of Houlihan Lokey accepting this engagement and
performing services as described herein. After the third Monthly Fee, 50% of all
additional Monthly Fees paid to, and received by, Houlihan Lokey shall be
credited against any Transaction Fee (as defined below) to which Houlihan Lokey
becomes entitled hereunder, except that, in no event, shall such Transaction Fee
be reduced below zero; and

 

  (iii) Transaction Fee: In addition to the other fees provided for herein, the
Company shall pay Houlihan Lokey the following transaction fee:

Transaction Fee. Upon the closing of a Transaction, Houlihan Lokey shall earn,
and the Company shall thereupon pay immediately and directly from the proceeds
of such Transaction, as a cost of such Transaction, a cash fee (“Transaction
Fee”) equal to .75% of the gross proceeds of any indebtedness issued, amended,
restructured, restated, or otherwise addressed in such Transaction; provided,
however, such indebtedness should not include the 10% Senior Notes unless such
Senior Notes are materially amended or restructured in connection with such
transaction. The fees set forth herein shall be in addition to any other fees
that the Company may be required to pay to any Investor or other purchaser of
securities to secure its financing commitment.

4. Term and Termination. This Agreement may be terminated at any time by either
party upon thirty days’ prior written notice to the other party. The expiration
or termination of this Agreement shall not affect (i) any provision of this
Agreement other than Sections 1 through 3 and (ii) Houlihan Lokey’s right to
receive, and the Company’s obligation to pay, any and all fees and expenses due,
whether or not any Transaction shall be consummated prior to or subsequent to
the effective date of expiration or termination, all as more fully set forth in
this Agreement.

In addition, notwithstanding the expiration or termination of this Agreement,
Houlihan Lokey shall be entitled to full payment by the Company of the
Transaction Fees described in this Agreement: (i) so long as a Transaction is
consummated during the term of this Agreement, or within 6 months after the



--------------------------------------------------------------------------------

date of expiration or termination of this Agreement (“Tail Period”), and/or
(ii) if an agreement in principle to consummate a Transaction is executed by the
Company during the term of this Agreement, or within the Tail Period, and such
Transaction is consummated at any time in the ensuing 6 months following such
execution with the counterparty named in such agreement, or with any affiliate,
employee or investor in such counterparty, or any affiliate of any of the
foregoing.

5. Transaction. As used in this Agreement, the term “Transaction” shall mean the
following: (a) Any transaction or series of related transactions that
constitutes any refinancing of all or any portion of the Company’s existing
obligations and/or (b) any transaction or series of transactions that constitute
a modification or amendment to the terms, conditions, or covenants (including,
without limitation, the payment terms, interest rates, advance rates, structure,
other debt service requirements, and/or financial or operating covenants) of the
Company’s existing Credit Agreement, dated January 31, 2006 (as amended).
Transaction shall not include a waiver of a quarterly covenant default or any
short term forbearance agreement entered into with the senior secured lenders.

6. Reasonableness of Fees. The parties acknowledge that a substantial
professional commitment of time and effort will be required of Houlihan Lokey
and its professionals hereunder, and that such commitment may foreclose other
opportunities for the firm. Moreover, the actual time and commitment required
for the engagement may vary substantially, creating “peak load” issues for the
firm. Given the numerous issues which may arise in engagements such as this,
Houlihan Lokey’s commitment to the variable level of time and effort necessary
to address such issues, the expertise and capabilities of Houlihan Lokey that
will be required in this engagement, and the market rate for Houlihan Lokey’s
services of this nature, whether in-court or out-of-court, the parties agree
that the fee arrangement provided for herein is reasonable, fairly compensates
Houlihan Lokey, and provides the requisite certainty to the Company.

7. Expenses. In addition to all of the other fees and expenses described in this
Agreement, and regardless of whether any Transaction is consummated, the Company
shall reimburse Houlihan Lokey for its reasonable out-of-pocket expenses
incurred from time to time in connection with its services hereunder, promptly
after invoicing the Company therefor. Houlihan Lokey bills its clients for its
reasonable out-of-pocket expenses including, but not limited to
(i) travel-related expenses, without regard to volume-based or similar credits
or rebates Houlihan Lokey may receive from travel agents and airlines on a
periodic basis, and (ii) research, database and similar information charges paid
to third party vendors, and postage, telecommunication and duplicating expenses,
to perform client-related services that are not capable of being identified
with, or charged to, a particular client or engagement in a reasonably
practicable manner, based upon a uniformly applied monthly assessment or
percentage of the fees due to Houlihan Lokey.

8. Invoicing and Payment. All amounts payable to Houlihan Lokey shall be made in
lawful money of the United States in accordance with the payment instructions
set forth on the invoice provided with this Agreement, or to such accounts as
Houlihan Lokey shall direct, and the Company shall provide contemporaneous
written notice of each such payment to Houlihan Lokey. All amounts invoiced by
Houlihan Lokey shall be exclusive of value added tax, withholding tax, sales
tax, and any other similar taxes (“Taxes”). All amounts charged by Houlihan
Lokey will be invoiced together with Taxes where appropriate.

9. Information. The Company will provide Houlihan Lokey with access to
management and other representatives of the Company, as reasonably requested by
Houlihan Lokey. The Company will furnish Houlihan Lokey with such information as
Houlihan Lokey may reasonably request for the purpose of carrying out its
engagement hereunder, all of which will be, to the Company’s best knowledge,
accurate and complete at the time furnished. The Company further represents and
warrants that any financial



--------------------------------------------------------------------------------

projections delivered to Houlihan Lokey have been or will be reasonably prepared
in good faith on bases reflecting the best currently available estimates and
judgments of the future financial results and condition of the Company. The
Company will promptly notify Houlihan Lokey in writing of any material
inaccuracy or misstatement in, or material omission from, any information
previously delivered to Houlihan Lokey, or any materials provided to any
interested party. Houlihan Lokey shall rely, without independent verification,
on the accuracy and completeness of all information that is publicly available
and of all information furnished by or on behalf of the Company or any other
potential party to any Transaction or otherwise reviewed by Houlihan Lokey. The
Company understands and agrees that Houlihan Lokey will not be responsible for
the accuracy or completeness of such information, and shall not be liable for
any inaccuracies or omissions therein. The Company acknowledges that Houlihan
Lokey has no obligation to conduct any appraisal of any real property or fixed
assets or liabilities of the Company or any other participant in a proposed
Transaction. Any advice (whether written or oral) rendered by Houlihan Lokey
pursuant to this Agreement is intended solely for the use of the Company. Any
advice rendered by, or other materials prepared by, Houlihan Lokey may not be
disclosed, in whole or in part, to any third party, or summarized, quoted from,
or otherwise referred to in any manner without the prior written consent of
Houlihan Lokey. In addition, Houlihan Lokey may not otherwise be referred to
without our prior written consent.

10. Limitations on Services as Advisor. Houlihan Lokey’s services are limited to
those specifically provided in this Agreement, or subsequently agreed-upon, in
writing, by the parties hereto. Houlihan Lokey shall have no obligation or
responsibility for any other services including, without limitation, any crisis
management or business consulting services related to, among other things, the
implementation of any operational, organizational administrative, cash
management, or similar activities. Houlihan Lokey is providing the Company with
Houlihan Lokey’s services hereunder as an independent contractor, and the
parties agree that this Agreement does not create an agency, fiduciary, or third
party beneficiary relationship between Houlihan Lokey, on the one hand, and the
Company and/or its creditors or any other person, on the other hand. The Company
agrees that the advice rendered to it by Houlihan Lokey may not be relied upon
by any other person or entity or used for any purpose except as contemplated in
this Agreement. In performing its services pursuant to this Agreement, Houlihan
Lokey is not assuming any responsibility for the Company’s decision to pursue,
or not to pursue, any business strategy, or to effect, or not to effect, any
Transaction(s), which decision shall be made by the Company in its sole
discretion.

11. Post-Termination Services. If Houlihan Lokey is required to render services
not described herein, but which relate directly or indirectly to the subject
matter of this Agreement (including, but not limited to, producing documents,
answering interrogatories, attending depositions, giving expert or other
testimony, whether by subpoena, court process or order, or otherwise), the
Company shall pay Houlihan Lokey additional fees to be mutually agreed upon for
such services, plus reasonable related out-of-pocket costs and expenses,
including, among other things, the reasonable legal fees and expenses of
Houlihan Lokey’s counsel in connection therewith.

12. Credit. Upon the consummation of any Transaction, Houlihan Lokey may, at its
own expense, place announcements on its corporate website and in financial and
other newspapers and periodicals (such as a customary “tombstone” advertisement,
including the Company’s logo or other identifying marks) describing its services
in connection therewith. The content of any such announcement shall be subject
to the Company’s prior approval, which approval shall not be unreasonably
withheld. Furthermore, if requested by Houlihan Lokey, the Company agrees that
in any press release announcing any Transaction, the Company will include in
such press release a mutually acceptable reference to Houlihan Lokey’s role as
financial advisor to the Company with respect to such Transaction.

13. Choice of Law; Jury Trial Waiver; Jurisdiction. THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN NEW YORK. ALL DISPUTES BETWEEN THE PARTIES TO



--------------------------------------------------------------------------------

THIS AGREEMENT ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF
HOULIHAN LOKEY AND THE COMPANY (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF THE ENGAGEMENT OF
HOULIHAN LOKEY PURSUANT TO, OR THE PERFORMANCE BY HOULIHAN LOKEY OF THE SERVICES
CONTEMPLATED BY, THIS AGREEMENT. REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR
PRINCIPAL PLACE OF BUSINESS OF THE PARTIES HERETO, EACH PARTY HEREBY IRREVOCABLY
CONSENTS AND AGREES THAT ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARTIES
HERETO ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED IN ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITTING IN
THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK, WHICH COURTS SHALL HAVE
EXCLUSIVE JURISDICTION OVER THE ADJUDICATION OF SUCH MATTERS; PROVIDED THAT SUCH
CONSENT AND AGREEMENT SHALL NOT BE DEEMED TO REQUIRE ANY BANKRUPTCY CASE
INVOLVING THE COMPANY TO BE FILED IN SUCH COURTS, AND IF THE COMPANY BECOMES A
DEBTOR UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, DURING ANY SUCH CASE, ANY CLAIMS
MAY ALSO BE HEARD AND DETERMINED BEFORE THE BANKRUPTCY COURT. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY FURTHER IRREVOCABLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND HEREBY WAIVES IN ALL RESPECTS ANY CLAIM OR OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON-CONVENIENS. THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON IT AND MAY BE
ENFORCED IN ANY OTHER COURTS HAVING JURISDICTION OVER IT BY SUIT UPON SUCH
JUDGMENT. THE COMPANY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ALL SUCH
DISPUTES BY THE MAILING OF COPIES OF SUCH PROCESS TO THE COMPANY AT 6025 LEE
HIGHWAY, CHATTANOOGA, TN.

14. Indemnification and Standard of Care. As a material part of the
consideration for the agreement of Houlihan Lokey to furnish its services under
this Agreement, the Company agrees (i) to indemnify and hold harmless Houlihan
Lokey and its affiliates, and their respective directors, officers,
shareholders, partners, members, employees and controlling persons
(collectively, the “Indemnified Parties”), to the fullest extent lawful, from
and against any and all losses, claims, damages or liabilities (or actions in
respect thereof), joint or several, arising out of or related to Houlihan
Lokey’s engagement under this Agreement, any Transaction or proposed
Transaction, or any actions taken or omitted to be taken by an Indemnified Party
or the Company in connection with this Agreement and (ii) to reimburse each
Indemnified Party for all expenses (including without limitation the reasonable
fees and expenses of counsel) as they are incurred in connection with
investigating, preparing, pursuing, defending, settling or compromising any
action, suit, inquiry, investigation or proceeding, pending or threatened,
brought by or against any person (including without limitation any shareholder
or derivative action), arising out of or relating to such engagement,
Transaction or actions. However, the Company shall not be liable under the
foregoing indemnity and reimbursement agreement for any loss, claim, damage or
liability which is finally judicially determined by a court of competent
jurisdiction to have resulted primarily from the willful misconduct or gross
negligence of such Indemnified Party.



--------------------------------------------------------------------------------

If for any reason the foregoing indemnification or reimbursement is unavailable
to any Indemnified Party or insufficient fully to indemnify any such party or to
hold it harmless in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then the Company shall contribute to the amount
paid or payable by the Indemnified Party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative benefits received by the Company, on the one hand, and Houlihan
Lokey, on the other hand, in connection with the actual or potential
Transaction. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law, then the Company shall contribute
to such amount paid or payable by the Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits, but also the relative
fault of the Company, on the one hand, and such Indemnified Party, on the other
hand, in connection therewith, as well as any other relevant equitable
considerations. Notwithstanding the foregoing, in no event shall the Indemnified
Parties be required to contribute an aggregate amount in excess of the amount of
fees actually received by Houlihan Lokey from the Company pursuant to this
Agreement. The Company shall not settle, compromise or consent to the entry of
any judgment in or otherwise seek to terminate any pending or threatened action,
suit, inquiry, investigation or proceeding in respect of which indemnification
may be sought hereunder (whether or not an Indemnified Party is an actual or
potential party thereto), unless such settlement, compromise, consent or
termination contains a release of the Indemnified Parties reasonably
satisfactory in form and substance to Houlihan Lokey.

The Company further agrees that neither Houlihan Lokey nor any other Indemnified
Party shall have any liability (whether direct or indirect and regardless of the
legal theory advanced) to the Company or any person or entity asserting claims
on behalf of or in right of the Company related to or arising out of Houlihan
Lokey’s engagement under this Agreement, any Transaction or proposed
Transaction, or any actions taken or omitted to be taken by an Indemnified Party
or the Company in connection with this Agreement, except for losses, claims,
damages or liabilities incurred by the Company which are finally judicially
determined by a court of competent jurisdiction to have resulted primarily from
the willful misconduct or gross negligence of such Indemnified Party. The
indemnity, reimbursement, and other obligations and agreements of the Company
set forth herein (i) shall apply to any services provided by Houlihan Lokey in
connection with this engagement prior to the date hereof and to any
modifications of this Agreement, (ii) shall be in addition to any obligation or
liability which the Company may



--------------------------------------------------------------------------------

otherwise have to any Indemnified Party, (iii) shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
the Company or any Indemnified Party or any person controlling any of them, and
(iv) shall survive the completion of the services described in, and any
expiration or termination of the relationship established by, this Agreement.

The Company shall cause any new company that may be formed by the Company or the
Company’s subsidiaries, for any purpose, to agree to all of the obligations in
this Section to Houlihan Lokey in accordance with the foregoing provisions.
Prior to entering into any agreement or arrangement with respect to, or
effecting, any (i) merger, statutory exchange or other business combination or
proposed sale, exchange, dividend or other distribution or liquidation of all or
substantially all of its assets, or (ii) significant recapitalization or
reclassification of its outstanding securities that does not directly or
indirectly provide for the assumption of the obligations of the Company set
forth in this Agreement and this Section, the Company will notify Houlihan Lokey
in writing thereof (if not previously so notified) and, if requested by Houlihan
Lokey, shall arrange in connection therewith alternative means of providing for
the obligations of the Company set forth in this Agreement and this Section,
including the assumption of such obligations by another party, insurance, surety
bonds or the creation of an escrow, in each case in an amount and upon terms and
conditions reasonably satisfactory to Houlihan Lokey.

15. Miscellaneous. This Agreement shall be binding upon the parties hereto and
their respective successors, heirs and assigns and any successor, heir or assign
of any substantial portion of such parties’ respective businesses and/or assets.
If appropriate, in connection with performing its services for the Company
hereunder Houlihan Lokey may utilize the services of one or more of its
affiliates, in which case the references herein to Houlihan Lokey shall include
such affiliates, provided, however, that the fees and other obligations of the
Company described herein comprise all compensation and other obligations to be
paid to or owed to Houlihan Lokey and its affiliates, and neither Houlihan
Lokey, nor any affiliate of Houlihan Lokey, shall charge any separate or
additional fees, or seek the payment of any additional obligations, for services
rendered pursuant hereto.

Nothing in this Agreement, express or implied, is intended to confer or does
confer on any person or entity, other than the parties hereto, the Indemnified
Parties and each of their respective successors, heirs and assigns, any rights
or remedies under or by reason of this Agreement or as a result of the services
to be rendered by Houlihan Lokey hereunder.

This Agreement is the complete and exclusive statement of the entire
understanding of the parties regarding the subject matter hereof, and supersedes
all previous agreements or understandings regarding the same, whether written or
oral. This Agreement may not be amended, and no portion hereof may be waived,
except in a writing duly executed by the parties hereto.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect pursuant to the terms hereof.

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original and all of which will constitute one and the same
instrument. Such counterparts may be delivered by one party to the other by
facsimile or other electronic transmission, and such counterparts shall be valid
for all purposes.



--------------------------------------------------------------------------------

The Company has all requisite power and authority to enter into this Agreement
and the transactions contemplated hereby. This Agreement has been duly and
validly authorized by all necessary action on the part of the Company and has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding agreement of the Company, enforceable in accordance with its terms.
This Agreement has been reviewed by the signatories hereto and their counsel.
There shall be no construction of any provision against Houlihan Lokey because
this Agreement was drafted by Houlihan Lokey, and the parties waive any statute
or rule of law to such effect.

The Company agrees that it will be solely responsible for ensuring that any
Transaction complies with applicable law. The Company understands that Houlihan
Lokey is not undertaking to provide any legal, regulatory, accounting,
insurance, tax or other similar professional advice and the Company confirms
that it is relying on its own counsel, accountants and similar advisors for such
advice.

To the extent that the Company hereunder is comprised of more than one entity or
company, the obligations of the Company under this Agreement are joint and
several, and any consent, direction, approval, demand, notice or the like given
by any one of such entities or companies shall be deemed given by all of them
and, as such, shall be binding on the Company.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our Agreement, please sign and return to
us the enclosed duplicate hereof along with a check (or wire transfer
confirmation) for $150,000 on account of the Initial Fee.

All of us at Houlihan Lokey thank you for choosing us to advise the Company, and
look forward to working with you on this engagement.

 

Very truly yours, HOULIHAN LOKEY HOWARD & ZUKIN CAPITAL, INC. By:  

/s/ P. Eric Siegert

  P. Eric Siegert   Senior Managing Director

Accepted and agreed to as of the Effective Date:

PROPEX INC, On behalf of itself, its direct and indirect subsidiaries and its
controlled affiliates

 

By:  

/s/ Joseph F. Dana

  Joseph F. Dana   President and Chief Executive Officer